FILED
                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS        Tenth Circuit

                               FOR THE TENTH CIRCUIT                    January 12, 2021
                           _________________________________
                                                                      Christopher M. Wolpert
                                                                          Clerk of Court
    JERRY GOSS,

         Plaintiff - Appellant,

    v.                                                        No. 20-5031
                                                  (D.C. No. 4:18-CV-00304-TCK-JFJ)
    KELLY CATHEY, an individual;                              (N.D. Okla.)
    OKLAHOMA HORSE RACING
    COMMISSION,

         Defendants - Appellees.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before LUCERO, HOLMES, and EID, Circuit Judges.
                  _________________________________

         Jerry Goss appeals from the district court’s denial of his post-judgment motion

seeking to reopen his case to amend his complaint. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.




*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   BACKGROUND

      After the appellees terminated Mr. Goss’s employment as a horse-racing

steward, he brought suit in Oklahoma state court under 42 U.S.C. § 1983 and state

law. The appellees removed the action to federal court and moved to dismiss under

Fed. R. Civ. P. 12(b)(6). Mr. Goss responded that his allegations adequately pleaded

both his federal and state claims. Identifying certain deficiencies in the pleading of

the federal claims, the district court dismissed those claims under Rule 12(b)(6) and

declined to exercise supplemental jurisdiction over the state claims.

      Mr. Goss then filed a post-judgment motion under Fed. R. Civ. P. 59(e) and

60(b). Noting that the case originally was filed in state court, he asserted, “Now that

heightened federal pleading standards apply, basic fairness tilts in favor of this Court

granting leave to amend.” Aplt. App. at 87. Although he claimed he could remedy

the deficiencies the court had noted, he identified no new facts or law that he would

include in an amended complaint. The defendants-appellees opposed reopening,

arguing that amendment would be futile because Mr. Goss’s § 1983 claims fail as a

matter of law. The district court denied the post-judgment motion in a minute order,

without explanation.

                                    DISCUSSION

      Mr. Goss appeals only from the district court’s denial of his post-judgment

motion. We review the denial of a Rule 59(e) or a Rule 60(b) motion for abuse of

discretion, see Walters v. Wal-Mart Stores, Inc., 703 F.3d 1167, 1172 (10th Cir.



                                           2
2013), which also is the standard of review for a denial of leave to amend, see Foman

v. Davis, 371 U.S. 178, 182 (1962). 1

       Mr. Goss argues that denying leave to amend without giving any reason or

justification is itself an abuse of discretion. See id. (“[O]utright refusal to grant the

leave [to amend] without any justifying reason appearing for the denial is not an

exercise of discretion; it is merely abuse of that discretion and inconsistent with the

spirit of the Federal Rules.”); Triplett v. LeFlore Cty., 712 F.2d 444, 447 (10th Cir.

1983) (applying Foman in the context of a request to amend contained within a

motion to reconsider a Rule 12(b)(6) dismissal). But while acknowledging this

general rule, this court also has held that a failure to explain a denial of leave to

amend “can be harmless error where the reason is apparent.” Pallottino v. City of Rio

Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994) (internal quotation marks omitted). The

appellees suggest that apparent reasons include undue delay, lack of justification, and

futility.

       We are persuaded that the district court’s failure to explain why it denied the

post-judgment motion was harmless error. The motion baldly asserted that Mr. Goss

could remedy the deficiencies the court had identified. It did not discuss any specific

new facts or law that he would cite and did not attach a proposed amended complaint.



1
  Technically, the district court did not deny a motion for leave to amend; it denied a
post-judgment motion under Rule 59(e) and/or Rule 60(b). The parties’ arguments
treat the motion effectively as one for leave to amend, however, as this court did in
similar circumstances in Triplett v. LeFlore County, 712 F.2d 444, 445-47 (10th Cir.
1983). We therefore analyze the district court’s disposition in this light.
                                             3
It therefore gave the district court no grounds to evaluate the propriety of allowing

amendment. “[W]e do not require district courts to engage in independent research

or read the minds of litigants to determine if information justifying an amendment

exists.” Calderon v. Kan. Dep’t of Soc. & Rehab. Servs., 181 F.3d 1180, 1187

(10th Cir. 1999) (internal quotation marks omitted); see also Computerized Thermal

Imaging, Inc. v. Bloomberg, L.P., 312 F.3d 1292, 1300 (10th Cir. 2002) (“[H]aving

produced no showing of how it would properly amend its pleadings or how newly

discovered evidence warranted relief from dismissal, [the plaintiff] remains bound by

the record it created.”). Mr. Goss’s failure to identify any specifics distinguishes this

case from Triplett, in which the motion to reconsider explicitly identified and

discussed proposed theories of recovery that that were within the bounds of

established law. See Triplett, 712 F.2d at 447; see also Calderon, 181 F.3d at 1186

(recognizing that the post-judgment motion in Triplett demonstrated “the particular

grounds for the amendment”).

                                    CONCLUSION

      The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                            4